UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7603



FREDDIE D. TAYLOR,

                                              Plaintiff - Appellant,

          versus


SUE MEDFORD, R. N. Nursing Supervisor II at
Marion Correctional Institution; KEITH OSTEEN,
Assistant Superintendent for Programs at
Marion Correctional Institute; NORTH CAROLINA
DEPARTMENT OF CORRECTIONS, Medical Utilization
Review Board; NURSE GODFREY, Assistant Nurse
at Marion Correctional Institution; DELRA
RODATZ, Nurse, L.P.N.; DOCTOR JAGUST,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-03-202-1-02-MU)


Submitted:   February 25, 2004            Decided:   March 10, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddie D. Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Freddie D. Taylor appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint for failure

to state a claim pursuant to 28 U.S.C. § 1915A(b)(1) (2000).               We

have   reviewed    the   record    and    find     no   reversible      error.

Accordingly, we affirm on the reasoning of the district court. See

Taylor v. Medford, No. CA-03-202-1-02-MU (W.D.N.C. Sept. 26, 2003).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -